Title: Thomas Jefferson’s Calculations of Latitude of Willis’s Mountain, 8-9 December 1816
From: Jefferson, Thomas
To: 


          Willis’s mountain. Long. W. from Greenwich. 78°–49′–31″
          observations with Borda’s circle.
          
            
              
              
              Dec. 8. 1816
               
               
              Dec. 9. 1816.
              
               
              
            
            
              
              
              
              
               
              
              °  ′   ″ 
              
              
              
            
            
              1816. Dec. 8. 
              ½ observed alt. ⊙
              29–49–30
              
               
              
              29–44–30
              
              
              
            
            
              − 
               error of instrumt
               1–11
              ½
               
              
              1–11
              ½
              
              
            
            
            
              
              true observd alt.
              29–48–18
              ½
               
              
              29–43–18
              ½
              
              
            
            
              −  
              refractn + parallax
              1–30
               
               
              
              1–30
               
              
              
            
            
              
              true Altitude of ⊙
              29–46–48
              
               
              
              29–41–48
              
              
              
            
            
              
              decln Greenwich 
              22–45–51 
               
              
              
               
              
              
              
              
              22–51–51
            
            
              
              more for 79° W.
              1–15 
              
               22–47– 6
               
               
              
              22–53– 6
               
              
              1–15
            
            
              
              true height of Æquator
              52–33–54
              
               
              
              52–34–54
              
              
              
            
            
              
              
              90–   
               
               
              
              90   
              
              
              
            
            
              
              Zenith dist. = lat.
              37–26– 6
              
               
              
              37–25– 6
              
              
              
            
          
          note the observn of Dec. 9. was compleatly perfect & satisfactory.
        